 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor more than 7 months following the Board Order, the partiesapparently bargained 4 It -is the Employer's position- that by OldElectralab's bargaining for 5 months in 1962 and by New Electralab'sbargaining for over 7 months in 1963, it has satisfied the requirementof bargaining for 'a full certification year, and that its RM petitionwas therefore not premature.We` are not so persuaded. InMar-Jac Poultry Company, Inc.,5anemployer's refusal to bargain during the certification year caused usto grant to a union a period of "at least one year of actual bargaining"from the,date of the settlement agreement.Here, the Employer notonly refused to bargain with the IAM during the certification yearbut also recognized another union as the bargaining agent of its em-ployees.Furthermore, we are not satisfied on this record that eitherOld or New Electralab bargained in good faith at any time prior toApril 19, 1963, when the Board approved the settlement stipulation.Under the circumstances, we find that IAM is entitled to at least 1year of actual bargaining from that date.The instant petition istherefore untimely and we shall dismiss it.[The Board dismissed the petition.]4 Testimony taken at the hearing, held on December 19, 1963, reveals that the partiesheld their first postsettlement meeting on April 29 and bargained through November, atwhich time they reached an impasse in negotiations.6136 NLRB 785.Greenacres,Inc., d/b/a'Woodland Hills Country ClubandMis-cellaneousWarehousemen,Drivers&Helpers,Local 986,I.B.T.C.W. & H. of A.,Petitioner.Case No. 21-RC-8739.March12, 1964DECISION AND ORDERUpon a petition duly filed under. Section 9(c) of the NationalLabor Relations Act, a hearing was held before Hearing OfficerHoward Fabrick.The Hearing Officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].Upon the entire record in this case, the Board finds :1.The Employer operates a private golf and country club in Wood-land Hills, California. It furnishes recreational facilities in the formof a golf course and a swimming pool to its members and their guests.It also sells food and beverages to its members and guests, operatingfor that purpose a restaurant, dining room, and bar.. It does not,however, maintain or operate any housing facilities.'146 NLRB No. 37. THE BUNKERHILL COMPANY331During the calendar year 1962, the Employer's gross revenuesamounted to approximately $587,000, of which $365,000 representedgrossannual sales of goods, products, commodities, and/or revenuefrom services, while $222,000 represented dues and initiation feesof members.The Employer contends that the Board should not assert jurisdic-tion because its operations do not satisfy the jurisdictional standardfor retail enterprises.The Board decided inWalnut Hills Country Club ithat the retailstandard is the applicable standard for operations of the nature en-gaged in by the Employer. InPennsylvania Labor Relations Board(Chartiers Country Club),athe Board, in determining whether or notthe gross volume of business of a nonprofit organization such as theEmployer's herein meets the Board's retail standard, did not countthe annual dues of members as income derived from its retail opera-tions.As the Employer's retail sales are less than the $500,000required,' we find that it will not effectuate the policies of the Actto assertjurisdiction herein.Accordingly, we shall dismiss thepetition .4[The Boarddismissedthe petition.]1145 NLRB 81.2139 NLRB 741.8 Carolina Supplies and CementCo.,122 NLRB88, 89.'Member Leedom,who did not participate in the decision inWalnut Hills, supra,con-curs in the result in this case as he would not under any circumstances assert jurisdictionover an operation such as this.See, e.g., his dissenting opinion inWalter Carl Ray,et at., d/b/a Ray, Davidson&Ray,131NLRB 433, 436.The Bunker Hill CompanyandBoilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers,AFL-CIO,PetitionerThe Bunker Hill CompanyandInternational Union of Mine,Mill and Smelter Workers,PetitionerThe Bunker Hill CompanyandLocal Lodge No. 1425, Inter-national Association of Machinists,AFL-CIO,PetitionerThe Bunker Hill CompanyandUnited Steelworkers of America,AFL-CIO,Petitioner.CasesNos. 19-RC-3317, 19-RC-3318,19-RC-3390, and 19-RC-3324.March 13, 1964DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Hearing OfficerJohn N. Zimmerman. The Hearing Officer's rulings made at the hear-ing are freefrom prejudicial error and are hereby affirmed.146 NLRB No. 43.